Citation Nr: 1530190	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse, prior to August 3, 2010, and greater than 70 percent on and after August 3, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his daughters, R.F. and J.R.



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1990 to May 1991, from August 2004 to January 2008, and from March 2008 to June 2009.  He also served in the Mississippi Army National Guard for various periods from 1970 to 2009.  His awards and decorations include the Purple Heart Medal and Bronze Star Medal, among others.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In September 2013, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO hearing).  In April 2015, the Veteran, his spouse, and his daughters presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the VBMS file.  A review of the Virtual VA paperless claims processing system reveals additional VA medical records that were reviewed. 

Here, the Veteran did not technically file a claim for an increased evaluation for service-connected PTSD.  Service connection was granted in a May 2010 rating decision.  The Veteran did not appeal this rating decision.  He did, however, file a claim for TDIU based on PTSD.  As part of a substantially complete application for TDIU, VA requires that a claimant with multiple service-connected disabilities specifies at least one disability that he or she believes causes the unemployability.  See VBA Fast Letter No. 13-13 at page 6 (June 17, 2013).  In this case, the Veteran has specified that his service-connected PTSD causes unemployability.  According to Fast Letter No. 13-13, the Veteran's specification of the PTSD disability is to be treated as a claim for increase for this condition.  Id.  Because that statement and claim was within one year of the May 2010 rating decision, the Board finds that that rating decision remained open and is on appeal.  In this regard, the RO already issued an October 2014 Supplemental Statement of the Case (SSOC) addressing entitlement to an increased rating for PTSD.  Moreover, the undersigned Veterans Law Judge took testimony on the increased rating for PTSD issue at the April 2015 Travel Board hearing.  Therefore, the increased rating issue for PTSD is considered in appellate status on appeal before the Board as of the effective date of the grant of service connection. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a gastrointestinal disorder and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ (Agency of Original Jurisdiction).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities:  PTSD, rated as 70 percent disabling; asthma, rated as 30 percent disabling; a left shoulder disorder, rated as 20 percent disabling; a left knee disorder, rated as 20 percent disabling; a right arm disorder, tinnitus, a right arm scar, tinea corporis, labyrinthitis with bilateral hearing loss, each rated as 10 percent disabling; and a right iliac scar and a left shoulder scar, each rated as 0 percent disabling.  The Veteran's combined disability rating is 90 percent as of August 3, 2010. 

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, consistent with his vocational and educational background.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  "Unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected PTSD, asthma, left shoulder disorder, left knee disorder, and hearing loss disabilities.  The Veteran is currently 64 years of age.  He has worked as a medic, an orthopedic technician, and a National Guard instructor.  He last worked in April 2010 for the National Guard.  His service-connected disabilities cause physical difficulties lifting and moving, and lack of stamina.  His service-connected PTSD, in particular, results in anger on the job, loss of patience with other people, difficulty concentrating, forgetfulness, and diminished cognitive functioning.  He is irritable all of the time, and potentially violent.  The Veteran prefers to be isolated.  He no longer can perform simple tasks.  He has to be driven anywhere.  He has a high school education.  See July 2010 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); April 2015 and September 2013 hearing testimonies; August 2011 VA Form 9; January 2011 NOD; various lay statements from spouse and daughters; April 2011 personal statement.  

The Veteran is service-connected for the following disabilities: PTSD, rated as 70 percent disabling; asthma, rated as 30 percent disabling; a left shoulder disorder, rated as 20 percent disabling; a left knee disorder, rated as 20 percent disabling; a right arm disorder, tinnitus, a right arm scar, tinea corporis, labyrinthitis with bilateral hearing loss, each rated as 10 percent disabling; and a right iliac scar and a left shoulder scar, each rated as 0 percent disabling.  As of August 3, 2010, the combined service-connected disability rating is 90 percent, with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As to the favorable evidence in support of the TDIU claim, the Veteran has submitted credible lay statements and hearing testimony attesting to the current severity of the combination of his service-connected disabilities and their severe impact on his ability to function in a work setting, in particular his PTSD and orthopedic disabilities.  The April 2015 hearing testimony from the Veteran's spouse and daughters was particularly persuasive in describing the Veteran's explosive anger and potential for violence due to his service-connected PTSD.  For example, they credibly testified the Veteran went after a teenager at Target with a knife and tried to knock down a door at home with an ax.  Credibility can be generally evaluated by considering the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The appellant's credibility affects the weight to be given to testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The testimony given as to the severity of the Veteran's service-connected conditions for purposes of TDIU entitlement is credible and persuasive.

Additionally, February 2010 and January 2013 VA audiology examinations documented that it was difficult for the Veteran to hear in any type of conversation.  This impacted his ability to function in a work setting.  In addition, multiple January 2013 VA examinations remarked that the Veteran's orthopedic and asthma disabilities prevented physical-type work, although these disabilities alone did not prevent sedentary-type work.  A September 2013 private aid and attendance examination determined that the Veteran requires the aid and attendance of another due to his service-connected disabilities - he constantly wanders away, forgets, has significant memory loss, and has to be watched constantly.  A May 2014 PTSD disability benefits questionnaire filled out by a VA psychologist assessed that the Veteran cannot work due to his PTSD symptoms.  

November 2010 and February 2011 SSA disability determinations granted disability benefits for the combination of the Veteran's service-connected psychiatric and orthopedic impairments.  An August 2008 SSA functional report noted that the Veteran's PTSD results in confusion and memory issues for which he requires assistance.  An October 2010 SSA examination found that the Veteran had severe PTSD and was unable to obtain or maintain work.  SSA disability records also considered the severity and effects of his various service-connected orthopedic disorders on his ability to work.  In determining that the Veteran was disabled, the SSA considered his functional capacity, education, age, and work experience.  While the decision by SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In this case, the SSA's disability determination provides evidence in support of the Veteran's TDIU claim.

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU.

As to the negative evidence against the award of TDIU, VA psychological examinations dated in February 2010, October 2010, and January 2013, as well as  a September 2010 SSA psychiatric examination all assessed that the Veteran's PTSD caused moderate symptoms which do not completely prevent him from engaging in gainful employment with physical or sedentary work.  He does have problems concentrating and performing his duties, heated discussions with supervisors, and forgetfulness, but can still maintain employability according to the VA examiners.  He has shown some diminishment of functioning in terms of occupational ability due to concentration and attention diminishment as well as intolerance of close interpersonal relationships and irritability and anger.  However, per the VA examiners, he does not manifest major functional limitation from PTSD that would prevent employability.  He could still function in a low stress, isolated work environment.  These findings, however, are contravened, in particular, by the competent, credible, and significantly probative hearing testimony.

When, after consideration of all evidence and material of record in this case, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

As noted, the Veteran has a high school education, and he worked in the National Guard and in other capacities for close to 40 years until April 2010.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear appropriate for the Veteran.  38 C.F.R. 
§§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence.  The contrasting medical and lay evidence of record are all probative.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, the Board concludes that the combination of the Veteran's service-connected disabilities prevents him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, entitlement to a TDIU is granted.  

In making this determination, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  The SSA determination and the Veteran's own April 2015 hearing testimony emphasized it was the combined effects of his PTSD, shoulder, and knee disabilities that prevented him from working.  See hearing testimony at pages 24-25.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  A TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. 290-91.    


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for a gastrointestinal disorder and an increased rating for PTSD.

First, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of any current gastrointestinal on a direct basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

Second, remand is required for a current examination regarding the PTSD disability.  The Veteran was last provided a VA examination in connection with his service-connected PTSD disability in January 2013, which is over two years ago.  The Veteran and his family have alleged that his service-connected PTSD disability has continued to worsen since that time.  See April 2015 hearing testimony at pages 12-35.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD disability.

Third, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in Biloxi, Mississippi, dated from January 2014 to the present.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request VA medical records from the Biloxi, Mississippi VA healthcare system dated from January 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her or her representative.

2.  After any additional records are associated with the claims file, to include additional VA treatment records, schedule the Veteran for VA examination by an appropriate clinician to determine the etiology of any current gastrointestinal disorder.  Access to Virtual VA and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) Upon clinical examination, does the Veteran have a current gastrointestinal disorder?  Please specifically identify all gastrointestinal disorders.  If a previously diagnosed disorder is not found upon examination, provide an explanation for that determination.

(b) For each diagnosed gastrointestinal disorder, is it at least as likely as not (i.e., 50 percent or more probable) that the disorder began during or is otherwise causally related to the Veteran's active service?  In particular, address if any current gastrointestinal disorder is related to the Veteran's documented treatment for gastritis and Helicobacter pylori (H. pylori) during active duty in 2005.  

(c) In rendering the above opinions, the examiner must consider and address the following evidence: 1) the Veteran's statements and testimony that his stomach symptoms began during service in 2005 - he controls his stomach symptoms with Nexium; 2) an April 2004 National Guard record prior to active duty that revealed a colonoscopy showing mild diverticulosis; 3) the Veteran's active duty STRs dated in October 2005 and November 2005, which indicated gastritis and H. pylori upon biopsy and Esophagogastroduodenoscopy (EGD); 4) an October 2010 SSA disability examination reflecting the Veteran has "reflux" problems he controls with over-the-counter medication; 5) a January 2013 VA examination indicating that the Veteran has gastroesophageal reflux disease (GERD) since 2010 due to tobacco use, for which he takes medication.  There were no H. pylori shown upon January 2013 testing; 6) an April 2014 VA Persian Gulf examination, which diagnosed GERD and hiatal hernia.  The Veteran was determined to have no undiagnosed illness or chronic multisymptom illness of unknown etiology such as irritable bowel syndrome.  

3.  After any additional records are associated with the claims file, to include additional VA treatment records, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected PTSD disability.  Access to the entire claims folder must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The appropriate Disability Benefits Questionnaire for the service-connected PTSD disability be utilized.  The explanation for all opinions must be provided.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the consider all of the evidence of record and readjudicate the service connection for a gastrointestinal disorder and an increased rating for PTSD issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


